Case 1:21-cr-00234-PKC Document 35 Filed 09/10/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America [ d] Protective Order
v. 21 Cr, 234 (PKC)

PEDRO LOPEZ

a/k/a “Popeye,”

a/k/a “Leche,”
GIOVANNI MARTINEZ, and
VERONICA NIEVES,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

1, Confidential Material. The Government will make disclosure to the defendants of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal case. Certain of that
discovery may include material that (i) affects the privacy and confidentiality of individuals;
(ii) would prejudice, if prematurely disclosed, ongoing law enforcement investigations; and (iii)
that is not authorized to be disclosed to the public or disclosed beyond that which is necessary for
the defense of this criminal case. Discovery materials produced by the Government to the
defendants or defense counsel that are either (1) designated in whole or in part as “Confidential”
by the Government in emails or communications to defense counsel, or (2) that include a Bates or
other label stating “Confidential,” shall be deemed “Confidential Material.”

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “Sensitive Disclosure Material,” contains information that identifies, or could

 
Case 1:21-cr-00234-PKC Document 35 Filed 09/10/21 Page 2 of 7

lead to the identification of, witnesses or law enforcement agents acting in an undercover capacity
who may be subject to intimidation or obstruction, and whose lives, persons, and property, as well
as the lives, persons and property of loved ones, may be subject to risk of harm absent the
protective considerations set forth herein. The Government’s designation of material as Sensitive
Disclosure Material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

3. Inthe event of any dispute as to the Government’s designation of particular Disclosure
Material as Confidential Material or Sensitive Disclosure Material, the parties shall meet and
confer, without prejudice to a subsequent application by defense counsel seeking de-designation
of such material by the Court. If the defense moves the Court for de-designation of disputed
material, the Government shall respond within seven days of the defense filing, absent further
Order of this Court. The Government shall bear the burden of establishing good cause for its
Confidential Material or Sensitive Disclosure Material designation of the disputed materials.
Absent a contrary order of this Court, the Government’s designation of Disclosure Material as
Confidential Material or Sensitive Disclosure Material shall be controlling.

4. Confidential Material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
Confidential Material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

 
Case 1:21-cr-00234-PKC Document 35 Filed 09/10/21 Page 3 of 7

5. Without further order of the Court, Confidential Material may be disclosed by counsel
to:

a. Personnel for whose conduct counsel is responsible, i.e., personnel employed
by or retained by counsel, as needed for purposes of defending this action;
b. Prospective witnesses for purposes of defending this action.

6. Sensitive Disclosure Material so designated by the Government, including any copies
thereof or excerpts therefrom, may be disclosed by defense counsel to the defendants for review
only in the presence of defense counsel (or paralegals or staff working at the direction of defense
counsel), for purposes related to this case. Notwithstanding the foregoing, the defendants shall not
maintain, retain, or keep copies or notes of Sensitive Disclosure Material outside of the presence
of defense counsel. All Sensitive Disclosure Material possessed by defense counsel shall be
maintained in a safe and secure manner.

7. The Court may order disclosure of Confidential Material or Sensitive Disclosure
Material beyond that otherwise permitted by this Order.

8. The Government may authorize, in writing, disclosure of Confidential Material or
Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order
of this Court.

9. This Order does not prevent the disclosure of any Confidential Material or Sensitive
Disclosure Material in any hearing or trial held in this action, or to any jadge or magistrate judge,
for purposes of this action, All filings should comply with the privacy protection provisions of

Fed. R. Crim. P, 49.1.

 
Case 1:21-cr-00234-PKC Document 35 Filed 09/10/21 Page 4 of 7

10. Except for Confidential Material or Sensitive Disclosure Material that has been made
part of the record of this case, and subject to the rules of professional responsibility, the defense
shall return to the Government or securely destroy or delete ali Confidential Material within 30
days of the expiration of the period for direct appeal from any verdict in the above-captioned case;
the period of direct appeal from any order dismissing any of the charges in the above-captioned
case; or the granting of any motion made on behalf of the Government dismissing any charges in
the above-captioned case, whichever date is later.

11. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Confidential Material. All such persons
shall be subject to the terms of this Order. Defense counsel shall maintain a record of what
Confidential Material has been disclosed to which such persons.

12. This Order places no restriction on a defendant’s use or disclosure of ES] that originally

belonged to the defendant.

[REMAINDER INTENTIONALLY LEFT BLANK]

 
Case 1:21-cr-00234-PKC Document 35 Filed 09/10/21 Page 5 of 7

Retention of Jurisdiction

13. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

   

by: feta eae Date: September 7, 2021
Micah F. Fergensor”
Assistant United States Attomey

 

Date:

 

 

Dawn M. Florio
Defense Counsel for Pedro Lopez

SG Chabrowve
Date: September 8, 2021

Jeffrey Chabrowe
Defense Counsel for Giovanni Martinez

 

 

Date:

 

 

Peter Kolp
Defense Counsel for Veronica Nieves
SO ORDERED:

Dated: New York, New York
September, 2021

 

HON. P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

5

 
Case 1:21-cr-00234-PKC Document 35 Filed 09/10/21 Page 6 of 7

Retention of Jurisdiction

13. The provisions of this order sliall not temminate at the conclusion. of this: criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case,

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorticy:

 

by: _f# 1 Zeranan Date: _ September 7, 2021
Micali F. Fergensoit~
Assistant United States Attorney

Com

Dawn M. Florio
Defense Counsel for Pedro Lopez.

     

 

 

 

 

Date:
Jetfrey Chabrowe .
Defense Counsel] for Giovanni Martinez
Date:
Peter Kolp
Defense Counsel for Veronica Nieves:
SOQ ORDERED:
Dated: New York, New York
September _, 202'1
HON. P. KEVIN CASTEL

UNITED STATES. DISTRICT JUDGE
5.

 
Case 1:21-cr-00234-PKC Document 35 Filed 09/10/21 Page 7 of 7

Retention of Jurisdiction

13, The provisions of this order shall not terminate at the conclusion of this. criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of”

the case.

AGREED AND CONSENTED TO:
AUDREY STRAUSS
United States Attorney

| “yf { on
by:. VA en Aaa rad Date: September 7, 2021
Micah F. Fergensor’
Assistant United States Attorney

Date:

 

Dawn M. Florio
Defense Counsel for Pedro Lopez

Date:

 

Jeffrey Chabrowe
Defense Counsel for Giovanni Martinez

VG Date: 1/8 fe)

Peter Kolp
Defense Counsel for Veronica Nieves

 

SO ORDERED;

Dated; New York, New York

September /0, 2021 BELLO

-CHON.P. KEVEN CASTEL
UNITED STATES DISTRICT JUDGE
5

 
